ORDER
Per Curiam
Upon consideration of the motion to dismiss for lack of jurisdiction, the response thereto, and the reply; and the Rule 28(j) letters, it is
ORDERED that the motion to dismiss for lack of jurisdiction be granted. The district court’s order compelling arbitration and staying litigation pending arbitration is not appealable. 9 U.S.C. § 16(b); see also Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 87 n.2, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000). Appellant has not shown that the order is appealable under 28 U.S.C. § 1292(a)(1), because it does not have the “practical effect” of denying an injunction that “affects predominantly all of the merits” or “might have a serious, perhaps irreparable, consequence, and ... can be effectually challenged only by immediate appeal.” See Salazar ex rel. Salazar v. District of Columbia, 671 F.3d 1258, 1262 (D.C. Cir. 2012) (brackets and internal quotations omitted); see also Everett v. US Airways Group, Inc., 132 F.3d 770, 774-75 (D.C. Cir. 1998). Nor has appellant shown it is appealable under a pendent jurisdiction theory, see Loan Syndications & Trading Ass’n v. S.E.C., 818 F.3d 716, 723 (D.C. Cir. 2016), or the collateral order doctrine, see Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009); Everett, 132 F.3d at 773.
*2Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.